Citation Nr: 1828170	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the disability rating for intervertebral disc syndrome, lumbar spine, was properly reduced from 20 percent to 10 percent effective July 1, 2014, through August 8, 2016.

2.  Entitlement to an initial rating in excess of 20 percent prior to December 5, 2016, and in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1990 and from August 1990 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran has also appealed the issues of entitlement to an increased rating for service-connected status post excision of the left ganglion cyst with residual scar, left wrist, and entitlement to service connection for diabetes mellitus and bilateral hip pain with arthritis.  These issues are not ready for adjudication and will be addressed separately. 

The issue of entitlement to an increased rating for service-connected IVDS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2011 rating decision, the RO assigned an initial rating of 20 percent for the service-connected IVDS, effective June 27, 2011.  In a January 2012 rating decision, the RO confirmed and continued the Veteran's rating for IVDS.

2.  In a September 2013 rating decision, the RO proposed to reduce the Veteran's rating for service-connected IVDS from 20 to 10 percent.  In a March 2014 rating decision, the RO reduced the Veteran's rating for service-connected IVDS from 20 to 10 percent, effective July 1, 2014.

3.  The Veteran's initial 20 percent rating had been in effect for less than five years at the time of the reduction.

4.  The preponderance of the evidence fails to establish that the RO's decision to reduce the Veteran's rating for IVDS complied with the applicable regulations.


CONCLUSION OF LAW

The reduction in the rating for service-connected IVDS from 20 percent to 10 percent effective July 1, 2014, through August 8, 2016, was improper, and restoration of the 20 percent rating is warranted for the entire period.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105(e), 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The restoration of the Veteran's 20 percent rating for IVDS constitutes a complete grant of the benefits sought on appeal with respect to these issues.  As such, any defects with regard to VA's duty to notify and assist the Veteran with the development of his claims are harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

II.  Rating Reduction

The Veteran claims error in a March 2014 rating decision that reduced the Veteran's compensation for his service-connected IVDS from 20 percent to 10 percent, effective July 1, 2014.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the 20 percent rating for IVDS had not been in effect for five years or more. As a result, the requirements of 38 C.F.R. § 3.344(a) and (b) do not apply.  For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Board finds that the reduction was improper and must be vacated.  

For a rating reduction it must be determined that an improvement in the disability has actually occurred and that the improvement reflects an improvement in the Veteran's ability to function under the ordinary condition of life and work.  However, this crucial element is missing from the RO's decision to reduce the Veteran's compensation.  Instead, the RO's September 2013 decision indicates that the Veteran's IVDS is now consistent with a 10 percent rating and not a 20 percent rating.  The RO explained that the Veteran's rating was being reduced because evidence of range of motion limitation was inconsistent with a 20 percent rating.  This finding is insufficient to prove that the preponderance of the evidence supports the conclusion that the Veteran's IVDS has improved and that this improvement will be maintained in the ordinary conditions of life and work.  The VA examiner who evaluated the Veteran in January 2013 did not describe the change in the Veteran's functioning as an improvement.  Neither did the RO in the proposed decision from September 2013 or the final implementing decision in March 2014.  Moreover, after reducing the Veteran's rating effective July 2014, the RO increased the Veteran's rating again in August 2016.  Neither the VA examiners nor the RO considered the history of the Veteran's disability or provided a comparison between the symptoms supporting the initial rating and the improvement in the Veteran's symptoms that warranted a reduction. 

A rating reduction must be supported by the preponderance of the evidence.  Brown, 5 Vet. App. at 421.  VA has not established by a preponderance of the evidence that the Veteran's service-connected IVDS demonstrated improvement that will be maintained under the ordinary conditions of life between July 2014 and August 2016.  As such, the applicable regulations have not been sufficiently followed in the process of reducing the Veteran's rating, and the Board must restore the Veteran's 20 percent rating for IVDS.  Schafrath, 1 Vet. App. at 595.  





ORDER

Restoration of the 20 percent rating for service-connected IVDS, from July 1, 2014, to August 8, 2016, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran expressed his dissatisfaction with his rating for IVDS in an April 2014 notice of disagreement (NOD), at which time the Veteran indicated he sought a 100 percent evaluation for this condition and he felt that his disability was getting worse.  The Veteran has consistently reported flare ups in symptoms he experiences due to his service-connected IVDS at VA examinations in January 2013, August 2015, August 2016, and January 2017.  A private evaluation from December 2016 also indicated that the Veteran's IVDS results in flares.  Yet it does not appear that any of the VA examiners then attempted to estimate the additional limitation of motion due to flare-ups in symptoms at these VA examinations.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected IVDS disability.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the IVDS should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the back.  The VA examiner should further test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner should review the Veteran's reports of flare-ups at the previous VA examinations and express an opinion Veteran's limitation associated with these reports of flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefits sought remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


